UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LAMBERT DORELL SWEAT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00685-PMD-1)


Argued:   September 19, 2012                 Decided:   December 11, 2012


Before TRAXLER,   Chief   Judge,    and   KEENAN    and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Cameron Jane Blazer, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charleston, South Carolina, for Appellant.       Jeffrey
Mikell Johnson, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.     ON BRIEF: William N. Nettles,
United States Attorney, Columbia, South Carolina, Matthew J.
Modica, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lambert Dorell Sweat pleaded guilty to various drug and

firearm charges.        On appeal, he challenges the reasonableness of

his 262-month sentence.         Finding no reversible error, we affirm.



                                           I.

      In     January    2009,     a     confidential           informant     with     the

Clarendon County Sheriff’s Office (“CCSO”) purchased 1.1 grams

of cocaine, a bootleg copy of a DVD, and a bottle of liquor from

Sweat   at    Sweat’s    residence.             Several    days     later,   the     CCSO

executed a search warrant at Sweat’s residence, which revealed

an additional 18.73 grams of cocaine, 22.89 grams of marijuana,

a 12-gauge shotgun and shotgun shells, $4,708 in US currency,

404   counterfeit      DVDs,    and   79    bottles       of   liquor.       Sweat   was

charged      with   various     state      offenses       related    to    the   drugs,

alcohol, and DVDs.       While on bond for these state charges, Sweat

was federally indicted and a bench warrant was issued.                               The

three-count indictment charged Sweat with possession with intent

to distribute marijuana and cocaine, in violation of 21 U.S.C. §

841(a)(1); possession of a firearm and ammunition by a felon, in

violation of 18 U.S.C. § 922(g)(1); and possession of a firearm

in furtherance of drug trafficking, in violation of 18 U.S.C. §

924(c)(1).



                                            2
     When Clarendon County investigators subsequently happened

upon Sweat in a Wal-Mart store and attempted to arrest him on

the outstanding bench warrant, Sweat eluded the investigators

and fled to his home, where he barricaded himself inside.                                  The

investigators proceeded to Sweat’s residence.                        After knocking on

the door of the residence and announcing their presence proved

unsuccessful, the investigators used the public address system

from a marked patrol car to demand that Sweat exit his home.                                 At

that point, Sweat opened the door, yelled “F--- you,” and went

back inside.        A captain with the CCSO then arrived on the scene

with tactical equipment and launched several canisters of pepper

spray    into    Sweat’s        residence.         Sweat   cursed      at    the    officers

again but eventually exited his home and was arrested.                                 After

securing     the        residence,      law    enforcement       officers          found     an

additional .23 grams of cocaine and 216 additional counterfeit

DVDs.      Sweat ultimately pleaded guilty to each count in the

indictment.

     Sweat’s Sentencing Guidelines range was 262 to 327 months’

imprisonment,           which    took    into         account    his    acceptance           of

responsibility, see U.S.S.G. § 3E1.1 (2010), and the fact that

he qualified as a career offender, see U.S.S.G. § 4B1.1.                                   Both

before     and     at     sentencing,         Sweat     sought   a     below-Guidelines

sentence.        He      did    not   challenge        application      of    the     career

offender Guideline but argued instead that a within-Guidelines

                                               3
sentence would be more than necessary to achieve the sentencing

purposes set forth in 18 U.S.C. § 3553(a).                      Specifically, Sweat

argued that he was susceptible to rehabilitation and that he had

used his pre-sentence incarceration wisely by completing a drug

treatment program, leading Bible studies, and mentoring other

inmates.       The     government       opposed        any    deviation    below     the

Guidelines     range       and    contested      Sweat’s       characterization       of

himself by emphasizing Sweat’s conduct in eluding and cursing at

law enforcement officers when they attempted to arrest him.                          The

district court ultimately sentenced Sweat to a bottom-of-the-

Guidelines    sentence       of   262   months’        imprisonment.        Sweat    now

challenges the procedural and substantive reasonableness of this

sentence.



                                           II.

     We     review     a    sentence       “under      a     deferential    abuse-of-

discretion standard.”             Gall v. United States, 552 U.S. 38, 41

(2007).     We “first ensure that the district court committed no

significant    procedural         error.”        Id.    at    51.    A    sentence    is

procedurally    unreasonable         if,    inter      alia,   the   district      court

fails to recognize its authority to deviate from the Guidelines,

see id., or fails to provide an individualized sentence, see

United States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009).

If we find that the sentence is procedurally reasonable, we will

                                            4
then     consider   its     substantive          reasonableness,    taking       into

account the totality of the circumstances.                    See Gall, 552 U.S.

at 51.     “An appellate court may presume that a within-Guideline

sentence is substantively reasonable . . . .”                   Carter, 564 F.3d

at 330 n.2 (emphasis omitted).



                                     III.

       Sweat argues that the district court procedurally erred at

sentencing for two independent reasons.                He first contends that

the district court failed to recognize its authority to deviate

from the Guidelines.          Because the Guidelines are “effectively

advisory,” United States v. Booker, 543 U.S. 220, 245 (2005), a

sentencing     court   has     the   discretion        to     deviate    from    the

Guidelines     range   in    order     to     impose    a     sentence    that    is

“sufficient,    but    not    greater       than    necessary,”     Kimbrough     v.

United States, 552 U.S. 85, 111 (2007) (internal quotation marks

omitted).     A sentencing court that treats the Guidelines range

as mandatory, however, commits procedural error.                   See Gall, 552

U.S. at 51.     Sweat also argues that the district court committed

procedural     error   by    failing        to     provide    an   individualized

sentence.       A   district    court       “must     make    an   individualized

assessment” and “must apply the relevant § 3553(a) factors to

the specific circumstances of the case.”                     Carter, 564 F.3d at

328 (internal quotation marks and emphasis omitted).                      However,

                                        5
when      a         within-Guidelines         sentence         is    imposed,          the

“individualized assessment need not be elaborate or lengthy,”

id. at 330, “because guidelines sentences themselves are in many

ways tailored to the individual and reflect approximately two

decades of close attention to federal sentencing policy,” United

States v. Johnson, 587 F.3d 625, 639 (4th Cir. 2009) (internal

quotation      marks     omitted).        The      government    disputes      that    the

district court failed to provide an adequately individualized

sentence      and     also    argues,    in   the    alternative,     that     any    such

error would be harmless.                 See United States v. Boulware, 604

F.3d    832,    837-40        (4th   Cir.     2010)    (applying     harmless        error

analysis       to    procedural      error        involving     failure   to    provide

individualized sentence).

       At sentencing in the instant case, the district court spoke

to    Sweat    at    length    about    his    personal       circumstances     and    his

specific offenses.            In doing so, the court clearly and carefully

responded to the arguments presented by defense counsel and by

the    defendant       himself.         Defense     counsel     presented      the    best

reasons she could for a sentence below the Guidelines, but those

arguments were, in the final analysis, weak, as in Boulware.

Thus, we can safely say that to the extent any error occurred,

it was harmless.

       With respect to the argument that the district court failed

to recognize its discretion to decline imposition of a sentence

                                              6
under    the   career   offender      Guidelines,       as     occurred      in   United

States v. Herder, 594 F.3d 352 (4th Cir. 2010), we have reviewed

the   totality     of   the   court’s    comments,       during       the    taking    of

Sweat’s plea and at sentencing, and we are satisfied that the

court understood its discretion in this regard and understood

that it was not bound to follow the Guidelines, even in a career

offender context.



                                        IV.

      Sweat’s      remaining        challenge     is      to     the        substantive

reasonableness of his within-Guidelines sentence.                      By relying on

our decision in United States v. Engle, 592 F.3d 495 (4th Cir.

2010),     Sweat    contends    that    his     sentence        was    substantively

unreasonable       because    the   district     court       relied    on     a   single

sentencing      factor—the     Guidelines       range    in     this    case—to       the

exclusion of the other relevant factors.                       We disagree.           The

district court considered a variety of the sentencing factors,

and Sweat simply disagrees with how the court evaluated those

factors and arrived at the sentence.                    Therefore, the sentence

was substantively reasonable.



                                        V.

        For the foregoing reasons, we affirm Sweat’s sentence.

                                                                               AFFIRMED

                                         7